DETAILED ACTION
Claims 1-5, 7-12, and 14-19 are presented for examination. Claims 1, 7, 8, 14, and 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
The added claim language “wherein the GL netlist logic is reduced into equivalent Boolean expressions or a truth table” necessitated the updated search which found reference: US patent 7,703,054 B2 Chen, et al. [herein “Chen”]. Accordingly, the addition of the Chen reference was necessitated by amendment.
Response to Arguments
Applicant's remarks filed 28 April 2021 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 11 argues:
None of the cited references teaches or discloses replacing RTL logic with equivalent GL netlist logic to provide hybrid RTL/GL netlist in code, "wherein the GL netlist logic is reduced into equivalent Boolean expressions or a truth table that represents the one or more fault nodes" as recited in independent claims 1, 8, and 15 as amended herein and their respective dependent claims.
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Tuzov, I., et al. “Speeding-up Simulation-Based Fault Injection of Complex HDL Models” IEEE 2016 Seventh Latin-American Symposium on Dependable Computing, pp. 51-60 (2016) [herein “Tuzov”] in view of US 2016/0125110 A1 Mariani, et al. [herein “Mariani”] and US patent 7,703,054 B2 Chen, et al. [herein “Chen”].
Specifically, Chen column 6 lines 25-29 teach determining an appropriate Boolean equation for the gate level netlist logic blocks.
Applicant remarks page 11-12 further argues:
neither Tuzov nor Mariani teaches or discloses the concept of replacing RTL logic with equivalent GL netlist logic to provide hybrid RTL/GL netlist in code as recited in claims 1, 8, and 15. Tuzov only discloses running two separate models, and connecting the two separate models, however Tuzov does not teach or disclose replacing RTL logic with equivalent GL netlist logic for one or more fault nodes to provide new code for the RTL model.
This argument is unpersuasive.
Tuzov page 53 right column last paragraph to page 54 first paragraph clearly discloses “the interfaces between the implementation-level model and the RTL model.” The interfaces between these two models shows the implementation-level model and the RTL model are not merely “two separate models” as Applicant alleges. The models are connected by the interface between them. These combined models are a corresponding “hybrid RTL/GL netlist in code” as claimed.
Drawings
The drawings were received on 28 April 2021. These drawings are accepted.
Specification
Specification paragraphs 62-64 have been appropriately corrected. Accordingly, Examiner's objection(s) to the specification is withdrawn.
Claim Rejections - 35 USC § 112
Claims 1, 7, 8, 14, and 15 have been appropriately corrected. Accordingly, Examiner's rejection under § 112 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, I., et al. “Speeding-up Simulation-Based Fault Injection of Complex HDL Models” IEEE 2016 Seventh Latin-American Symposium on Dependable Computing, pp. 51-60 (2016) .
Claim 1 recites “1. A method to perform a hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection simulation of a hardware design.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
Claim 1 further recites “comprising: generating a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
Claim 1 further recites “mapping functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 1 further recites “identifying a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identifying a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The hierarchy of the netlist synthesis corresponds with identified logic paths and respective sets of points.
But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 1 further recites “replacing RTL logic with equivalent GL netlist logic to provide hybrid RTL/GL netlist in code.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
Building the mixed model is replacing respective RTL logic with equivalent gate-level (GL) netlist logic. See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
wherein the GL netlist logic is reduced into equivalent Boolean expressions or a truth table that represents the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices ( e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform data while enabling a designer to debug a circuit at the register transfer level (RTL). See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 1 further recites “and performing fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code discussed above.
Regarding fault injection of the gate level netlist Boolean expressions taught by Chen discussed above, see further Chen column 6 line 66 to column 7 line 2 (“to emulate behavior of the circuit … in response to a set of input signals”).
Claim 1 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 4 further recites “4. The method of claim 1, wherein the downstream comparison points comprise fan-out nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 5 further recites “5. The method of claim 1, wherein the upstream comparison points comprise fan-in nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 7 further recites “7. The method of claim 1, wherein the RTL logic for the hardware design is implemented using a hardware description language (HDL).” Examiner is interpreting “Verilogic” as typographic error for “Verilog” which is a reference to a hardware description language (HDL).
Tuzov page 51 left column introduction second paragraph lines 1-3 disclose “The use of Hardware Description Languages (HDLs) enables the definition of suitable models for the specification, verification, and implementation of electronic circuits.” Tuzov page 54 left column first paragraph last any HDL supported by the simulator, like VHDL and Verilog in the case of ModelSim.”
Claim 8 recites “8. One or more non-transitory machine-readable media having instructions stored thereon.” Tuzov page 55 left column second paragraph lines 9-10 disclose “different available computing resources: using grid computing facilities or multicore machines.” Grid computing facilities and multicore machines have respective memory or disk storage with software instructions stored thereon.
Claim 8 further recites “that, when executed by a processor to perform a hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection simulation of a hardware design.” Tuzov page 55 right column first paragraph discloses “virtual processors” and “processor load” which indicates execution by processors.
Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
Claim 8 further recites “result in: generating a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
Claim 8 further recites “mapping functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.

Claim 8 further recites “identifying a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identifying a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The hierarchy of the netlist synthesis corresponds with identified logic paths and respective sets of points.
But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 8 further recites “replacing RTL logic with equivalent GL netlist logic to provide hybrid RTL/GL netlist in code.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:

Building the mixed model is replacing respective RTL logic with equivalent gate-level (GL) netlist logic. See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 8 further recites “wherein the GL netlist logic is reduced into equivalent Boolean expressions or a truth table that represents the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices ( e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform data while enabling a designer to debug a circuit at the register transfer level (RTL). See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 8 further recites “and performing fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of 
Regarding fault injection of the gate level netlist Boolean expressions taught by Chen discussed above, see further Chen column 6 line 66 to column 7 line 2 (“to emulate behavior of the circuit … in response to a set of input signals”).
Claim 8 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Dependent claims 11, 12, and 14 are substantially similar to claims 4, 5, and 7 above and are rejected for the same reasons.
Claim 15 recites “15. A system, comprising: a processor to perform a hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection simulation of a hardware design; and a memory coupled to the processor to store the hardware design.” Tuzov page 55 right column first paragraph discloses “virtual processors” and “processor load” which indicates execution by processors.
Tuzov page 55 left column second paragraph lines 9-10 disclose “different available computing resources: using grid computing facilities or multicore machines.” Grid computing facilities and multicore machines have respective memory or disk storage with software instructions stored thereon.
Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
Claim 15 further recites “wherein the processor is to: generate a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
Claim 15 further recites “map functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
identify a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identify a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The hierarchy of the netlist synthesis corresponds with identified logic paths and respective sets of points.
But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 15 further recites “replace RTL logic with equivalent GL netlist logic to provide hybrid RTL/GL netlist in code.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 15 further recites “wherein the GL netlist logic is reduced into equivalent Boolean expressions or a truth table that represents the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices ( e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform data while enabling a designer to debug a circuit at the register transfer level (RTL). See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 15 further recites “and perform fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code discussed above.

Claim 15 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Dependent claims 18-19 are substantially similar to claims 4-5 above and are rejected for the same reasons.
Dependent Claims 2, 9, and 16
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, Mariani, and Chen as applied to claims 1, 8, and 15 above, and further in view of US patent 10,768,227 B2 Pillay, et al. [herein “Pillay”].
2. The method of claim 1, wherein the said mapping is performed using logic equivalency checking (LEC).” Neither Tuzov nor Mariani nor Chen explicitly disclose logic equivalency checking (LEC); however, in analogous art of electronic design automation tools, Pillay column 5 lines 39-44 teach “these tools accept as inputs design files 161 and macro lists 163, and generate output design files 165 which preferably include testbench (TB) and test cases 167 for error resiliency checks, and SEC/LEC scripts 169 (or LEC scripts 170, in the case of RadioScope tool 108) for formal equivalency checks.” LEC scripts for formal equivalency checks are using logic equivalency checking (LEC).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, Chen, and Pillay. One having ordinary skill in the art would have found motivation to use formal equivalency checking into the system of accurately assessing HDL designs for the advantageous purpose of reduce the time required to simulate designs. See Pillay column 1 lines 43-46. Further motivation to combine if found for the advantageous purpose of performing a coverage analysis of the design. See Pillay column 5 lines 15-25.
Dependent claims 9 and 16 are substantially similar to claim 2 above and are rejected for the same reasons.
Dependent Claims 3, 10, and 17
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, Mariani, and Chen as applied to claims 1, 8, and 15 above, and further in view of US patent 8,122,399 B2 Bowers, et al. [herein “Bowers”].
Claim 3 further recites “3. The method of claim 1, wherein a result of said mapping is stored in a one-to-one (1:1) database or a one-to-many (1:M) database.” From the above list of alternatives the Examiner is selecting “stored in a one-to-one (1:1) database.”
Mariani paragraph 44 teaches:
The information on elementary parts EP and their composition can be inserted into informative structures, such as a database with a record for every elementary part EP, containing information on the gates that the input and/or output logic cone comprises and one or more of the extracted parameters discussed above, such as the gate count.

But neither Tuzov nor Mariani nor Chen explicitly disclose a one-to-one database; however, in analogous art of designing and manufacturing integrated circuits, Bowers column 15 lines 57-59 teaches “Each netlist in the RTL no-touch gate-level netlist database (element 444) may have a one-to-one correspondence to a corresponding element in the behavioral RTL ( element 430).” A database with a one-to-one correspondence is a one-to-one database. Storing the correspondence between gate-level netlist elements and the RTL model is storing the mapping.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, Chen, and Bowers. One having ordinary skill in the art would have found motivation to use a one-to-one mapping into the system of accurately assessing HDL designs for the advantageous purpose of iteratively synthesizing the gate-level model from the RTL behavioral model. See Bowers column 14 line 27 and Bowers column 15 lines 48-65.
Dependent claims 10 and 17 are substantially similar to claim 3 above and are rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

US 9021409 B2 Vasudevan; Shobha et al.
teaches
Integration of data mining and static analysis for hardware design verification
US 7366652 B2 Wang; Ming Yang et al.

Method of co-verification
US 7647570 B2 Kitai; Tomoya

Checking circuit equivalence; logic cones; converting RTL and GL netlist


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        3 August 2021